Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Applicants' amendments and arguments filed in their response dated 05/04/2022 are acknowledged. In said response dated 05/04/2022 applicants’ have amended claims 1, 9 and 18 and added a new claim 21. Thus, amended claims 1-21 are pending in this application; elected Group I claims 1-8 and 19-21 is now under consideration for examination and claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Maintained-Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/898,077 filed on 09/10/2019 is noted; however the instant claims are only granted the priority date of the non-provisional application filed on 09/08/2020 as support for SEQ ID NOs: 1, 9, 10, 14, 18 and 19 is found only in the non-provisional application filed on 09/08/2020. 
Applicants’ have traversed the above granting of priority with the following arguments: (see page 7 of Applicants’ REMARKS dated 05/04/2022). 
Applicants’ argue: “…While the actual amino acid sequence in text form, the information described in the provisional, focused around the protein encoded by the Clocl_ 1795 which we had shown to be a novel xylobiohydrolase. This gene accession “Clocl_ 1795” from the Hungateiclostridium clariflavum genome sequence is searchable through the Entrez (https://www.ncbi.nlm.nih.gov/search/; Protein accession: AEV68404.1) and UniProt (https://www.uniprot.org/; Protein accession: G8LU16) databases and links directly to the gene-encoded protein sequence. In laboratory vernacular, the use of Clocl_1795 or simply 1795 is used to describe the gene encoding AcXbh30A (most recent name) or its translated protein product interchangeably. The translated protein product of the Clocl_ 1795 gene has also been referred to as HcXbh30A because the organism’s name was still considered to be Hungateiclostridium clariflavum. But given the recent renaming of H. clariflavum to Acetivibrio clariflavus the updated name has become AcXbh30A.
	Given that the accession number provided in the provisional is clearly linked to AcXyn30A,it is respectfully asserted that the priority date extends back to the provisional filing for those enzyme components of this patent application…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 11/26/2021. 
Examiner maintains the following position: Claim 1 is not limited to SEQ ID NO: 1, said claim recites other sequences and also variants having 90% sequence identity to SEQ ID NO: 1, 9 or 10 and there is no support for claim 1 as recited in Provisional Application: 62/898,077 filed on 09/10/2019. Furthermore, even regarding applicants’ arguments “This gene accession “Clocl_ 1795” from the Hungateiclostridium clariflavum genome sequence is searchable through the Entrez (https://www.ncbi.nlm.nih.gov/search/; Protein accession: AEV68404.1) and UniProt (https://www.uniprot.org/; Protein accession: G8LU16) databases and links directly to the gene-encoded protein sequence. In laboratory vernacular, the use of Clocl_1795 or simply 1795 is used to describe the gene encoding AcXbh30A (most recent name) or its translated protein product interchangeably…” is answered as follows: 
(i) it is not clear which specific version and the corresponding structure is being referred to in the Provisional Application: 62/898,077 filed on 09/10/2019, as public databases are constantly curated and revised; and the recited sequences are deemed as “Essential Material” as claims are directed to a product/composition.
(ii) The following is noted from MPEP 608.01(p)(I)(A):
An application as filed must be complete in itself in order to comply with 35 U.S.C. 112. Material nevertheless may be incorporated by reference. An application for a patent when filed may incorporate "essential material" by reference to (1) a U.S. patent, or (2) a U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. See 37 CFR 1.57(d). 

"Essential material" is defined in 37 CFR 1.57(d)  as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.

Maintained-Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  Claim(s) 1-8 and 19-21 is/are directed to a natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101. See MPEP 2106(III), flow chart.  
 “If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim is directed to a ‘product of nature’ exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.” MPEP 2106.04(c). “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” MPEP 2106.04(b)(II). “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” MPEP 2106.04(c)
Here, claims 1-8 and 19-21 are directed towards a composition of matter. As discussed above, UniProtKB/TrEMBL, Accession Nos. G8LU16 (SEQ ID NO: 1); A0A318YBK9 (SEQ ID NO: 9); A0A4U7JJW1 (SEQ ID NO: 10);  A3DJS9 (SEQ ID NO: 14); G0CEN3 (SEQ ID NO: 18) and A0A0P0FLE3 (SEQ ID NO: 19) disclose naturally-occurring xylobiohydrolases and appendage dependent endoxylanases (see provided sequence alignments) that reads on all of the features of claims 1-8 and 19-21 for the reasons set forth above and also see in the rejections under 35 U.S.C. 103 (AIA ) below.  Since claims 1-8 and 19-21 encompass at least one naturally-occurring enzyme/xylobiohydrolases and appendage dependent endoxylanases, for step 2A “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” Regarding Step 2B for claims 1-8 and 19-21, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”? MPEP 2106.05(II). Here, claims 1-8 and 19-21 do not recite any additional elements other than a variant appendage dependent endoxylanases and xylobiohydrolases that encompasses natural products.  As such, Step 2B is answered in the negative and claims 1-8 and 19-21 are directed towards a judicial exception.   
Regarding claims 8 and 20 are directed towards compositions of matter. Claims 8 and 20 recite the same product of nature as claim 1 present in a man-made composition (or potentially man-made composition) as evidenced by Izquierdo et al., (Std. Genom. Sci., 2012, Vol. 6: 104-115) discloses a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignment) and a reference microorganism that produces many other enzymes/a total 72 glycosyl hydrolases that can hydrolyze cellulose/hemicellulose/biomass and said hydrolytic enzymes are found in the cellulosomes of said reference microorganism (see Abstract; col. 1-2, pages 109-112; Fig. 4, page 110; Table 5-6, page 111; and entire document); similarly, the reference of  Wilson et al., (Biotechnol. Biofuel., 2013, Vol. 6:179, pages 1-18) also disclose a polypeptide having 100% sequence identity to SEQ ID NO: 14 of the instant application (see provided sequence alignment) and a reference microorganism that produces many other enzymes/glycosyl hydrolases that can hydrolyze cellulose/hemicellulose/biomass and said hydrolytic enzymes are found in the cellulosomes of said reference microorganism (see Abstract; Growth on biomass, pages 3-4; Table 2, page 6; and entire document) “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”  MPEP 2106.04(b)(II). “Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. “Where the claim is to a nature-based product in combination with non-nature based elements (e.g., a claim to "a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt"), the markedly different characteristics analysis should be applied only to the nature-based product limitation.” MPEP 2106.04(c)(I)(A).   
In claims 1-8 and 19-21, the recited xylobiohydrolases and appendage dependent endoxylanases and additional enzymes of claims 8 and 20 include nature-based products (e.g. xylobiohydrolases and appendage dependent endoxylanases … arabinofuranosidase … GH30-8 enzyme occur naturally).  “The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.” MPEP 2106(c)(II)(C).  Here, there is no evidence of record that indicates that placement of the naturally-occurring xylobiohydrolases and appendage dependent endoxylanases … arabinofuranosidase … GH30-8 enzyme or any natural enzyme composition as recited in claims 1-8 and 19-21 introduces any specific characteristic that is not an inherent or innate characteristic of the naturally-occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart (e.g. physical form placing in a kit, etc., is an incidental change in characteristic).  As such, regarding claims 1-8 and 19-21, the recited compositions do not appear to possess a marked difference such that Step 2A is answered as the compositions of claims 1-8 and 19-21 not being markedly different.  
  As such, claims 1-8 and 19-21 are directed towards a judicial exception for the reasons set forth above. The claims recite ineligible subject matter for the reasons stated.
Applicants’ have traversed the above 35 U.S.C. 101 with the following arguments: (see pages 17-18 of Applicants’ REMARKS dated 05/02/2022). 
	Applicants’ argue: “…The claims are directed to a combination of two isolated enzymes, namely: 1) an isolated appendage dependent endoxylanase; and 2) an isolated xylobiohydrolase comprising an amino acid sequence with at least 90% identity to a sequence selected from the group consisting of SEQ ID NO: 1, 9, and 10 or a portion thereof with xylobiohydrolase activity.
	Applicant respectfully points out that the isolated forms of these enzymes do not exist in nature, much less as a combination of separate isolated forms in nature. Rather, the claimed combination of isolated enzymes exists only as a result of human intervention...”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 11/26/2021. Examiner maintains the following position:
Contrary to applicants’ arguments, claims as written are directed to naturally-occurring protein(s), or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring protein(s). SEQ ID NO: 1 is obtained from Hungateiclostridium clariflavum, said microorganism also produces cellulosomes comprising many GH30 hydrolase family enzymes (see Artzi et al., mBio. 2015, Vol. 6(3), e00411-15, pages 1-12, in IDS; see Abstract; and entire document), said GH30 hydrolase family enzyme includes appendage-dependent endoxylanases and is well accepted in the art (see St. John et al., (US 10,041,136 B2) and furthermore claim 1 does not recite any specific structure for appendage-dependent endoxylanase. Applicants are also directed to the following references that  disclose the following; Hungateiclostridium clariflavum source of SEQ ID NO: 1 having xylobiohydrolase activity also produces cellulosomes comprising many GH30 xylan active enzymes (see  Abstract; col. 1, last paragraph to col. 2, page 2; and entire document of Crooks et al., Frontiers Mol. Biosci., 2021, Vol. 8, Article 714238, pages 1-13); Puchart et al., (Biotechnol. Advan., 2021, Vol. 47, 107704, pages 1-16) provide evidence that GH30 xylanases comprise endoxylanases and xylobiohydrolase and produced in nature in many microorganisms that are able to hydrolyze xylan (see Abstract;  Fig. 4, page 5; Table 2, page 9; and entire document); similarly, Suchova et al., (Appl. Microbiol. Biotechnol., 2021, Vol. 105: 185-195) also disclose Hungateiclostridium clariflavum produces many GH30xylanases (see Abstract; and entire document).
Examiner also takes the following position regarding claims 1-8 and 19-21 are directed to a composition and the method of use language in preamble is given no patentable weight.   
The body of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness. 

• A preamble that describes the purpose or intended use of the claimed invention generally does not limit the claims.

 • The preamble merely extols benefits or features of the claimed invention and there is no clear reliance on those benefits or features as patentably significant (e.g., preamble recites, “[a] head for a lacrosse stick which provides improved handling and playing characteristics.”). 

See: MPEP 2111.02 & 2111.02(II)

      II.  PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257,9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550,1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head fora lacrosse stick was not a claim limitation).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305(CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
See also Catalina Mktg. Int’l v. Coolsavings.com, Inc.,289 F.3d at 808-09, 62 USPQ2d at 1785 (“[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.”). 

Maintained-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims 2-8 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… defined aldouronates …” in claim 1 renders the claim indefinite and considered to be a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the requisite degree or any other metric, and “… defined aldouronates …” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what type of “molecular size or molecular structure” of “… defined aldouronates …” is encompassed in the above phrase. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for claim 1, as written “… defined aldouronates …” and the claims does not recite the specific conditions/metric/size/structure of “… defined aldouronates …”, the applicants' intend to encompass. Clarification and correction is required.
Although the claims are examined in the light of the specification, specification cannot be read into the claims i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5).
Applicants’ have traversed the above 35 U.S.C. 112(b) with the following arguments: (see page 8 of Applicants’ REMARKS dated 05/04/2022). 
	Applicants’ argue: “…Here it is clear that one of ordinary skill in the art would understand what is claimed in light of the specification. The "defined" outcome is based on the structure of the starting material and the known specificity of the two utilized enzymes. One such defined structure is fully described in the specifications and drawings with respect to at least two aldouronates. For example, some exemplary defined aldouronates are shown in Figure 6 of the drawings, and other descriptions could include 22-(4-O-methyl-a-D-glucuronosyl)-xylobiose (aldotriuronic acid) and 22-(4-O-methyl-a-D-glucuronosy])-xylotriose (aldotetrauronic acid). These specifically defined structures of the resulting aldouronates are but one of the outcomes and represented in our color drawings.
	Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 11/26/2021. Examiner maintains the following position: Applicants’ arguments are directed to limitations not recited in claims 1-8; contrary to applicants’ arguments, claims 1-8 as written are very broad in scope and the metes and bounds of the rejected claims are not clear. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. Examiner reiterates “Although the claims are examined in the light of the specification, specification cannot be read into the claims i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5).”
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-8 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8 and 19-21 of the instant application as interpreted are directed to any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of polypeptides with the associated function i.e., any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NO: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NO: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
No information, beyond the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures, has been provided by the applicants’, which would indicate that they had possession of the genus of polypeptides with the associated function i.e., any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation).
The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1, 9, 10, 14, 18 and 19 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
	As stated above, no information beyond the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above written-description with the following arguments: (see pages 9-11 of Applicants’ REMARKS dated 05/04/2022). 
	Applicants’ argue: “…The claims require two specific isolated enzymes. One of these enzymes comprises an isolated xylobiohydrolase comprising an amino acid sequence with at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9, and 10 or a portion thereof with xylobiohydrolase activity.

	The level of skill and knowledge in the art is such that one of ordinary skill would be able to use conventional sequencing and nucleic acid synthesis techniques to routinely generate and identify the nucleic acid sequences having at least 90% sequence identity to SEQ ID NO: 1, 9,
and 10…
	The second enzyme required by the claims comprises an isolated appendage dependent endoxylanase. The specification discloses that the glycoside hydrolase family 30 subfamily 8 (GH30-8) enzymes and arabinoxylanases are examples of endoxylanases that can be used as the claimed endoxylanase. The application also provides several example species, including a canonical GH30-8 enzyme having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18, and 19.
	The level of skill and knowledge in the art is such that one of ordinary skill would be able to use conventional sequencing and nucleic acid synthesis techniques to routinely generate and identify the nucleic acid sequences having at least 90% sequence identity to SEQ ID NO: 14, 18,and 19…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 11/26/2021. Examiner maintains the following position:
Contrary to applicants’ arguments, claims as written are directed to a broader genus obtained from any source i.e., in claim 1 there is no structure recited for “an isolated appendage dependent endoxylanase”. The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated. For example, a polypeptide having 90% sequence identity with the polypeptide of SEQ ID NO: 1 (534 amino acids) allows for any combination of 54 amino acid modifications within SEQ ID NO: 1 (54 = 0.1x534); similarly a polypeptide having 90% sequence identity with the polypeptide of SEQ ID NO: 14 (630 amino acids) allows for any combination of 63 amino acid modifications within SEQ ID NO: 14 (63 = 0.1x630). The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions. Thus, the total number of variants having 90% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid substitutions is 534!x1954/(534-54)!/54!  (SEQ ID NO: 85 has 534 amino acids) or 2.30x1071 variants; similarly, the total number of variants having 90% sequence identity to the polypeptide of SEQ ID NO: 14 that result from amino acid substitutions is 630!x1963/(630-63)!/63!  (SEQ ID NO: 14 has 630 amino acids) or 1.98x1087 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of appendage dependent endoxylanase  variants or xylobiohydrolase variants recited in the claims, or the recited structural feature, i.e., 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 14, is not representative of all the members of the genus of proteins recited, since there is no information as to which are the structural elements within the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 14 that are essential for the recited activity (it is also noted in claim 1, there is no structure for appendage dependent endoxylanase and no structure is recited  for the claimed enzymes in claim 8), which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired appendage dependent endoxylanase  or xylobiohydrolase activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates β-ketoacyl synthase activity. Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable. The prior art teaches that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants required by the claims. While methods to produce variants of a known sequence, such as site-specific mutagenesis, random mutagenesis, etc., are well known to the skilled artisan, however, producing variants capable of having the associated function/activity requires that one of ordinary skill in the art know or be provided with guidance for the selection of which, of the infinite number of variants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession. 
It is also well recognized in the art that the primary amino acid sequence determines the secondary and tertiary configuration (protein folding and three-dimensional structure). As interpreted by the examiner and the evidence provided in the body of rejection above, cited references/scientific findings support examiner’s position, for the following reasons; (i) random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function; and (ii) although there are homologies/sequence identity between known polypeptides/encoded enzymes i.e., conserved motifs, each of polypeptides/encoded enzymes has its own specificity with regards to the folding, 3-D configurations and the associated activity and will not tolerate random mutations/truncations/insertions/substitution/deletions. Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of polypeptides including variants, mutants, homologs and recombinants of undefined and unlimited structures and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Therefore, applicants' arguments have been considered but are found to be non-persuasive. “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
Examiner would like to reiterate
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 
 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). A “laundry list” disclosure of every possible lipase as disclosed in prior art/wild-type polypeptide sequences/commercial sources/protein data bank(s) structures does not constitute a written description of every species in a genus, because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 

Maintained-Enablement
II. Claims 1-8 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures. However, specification does not reasonably provide enablement for any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-8 and 19-21 are so broad as to encompass: any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by these claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19; (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10; said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (also see 35 U.S.C. 112(b) rejection above for claims interpretation) as claimed in claims 1-8 and 19-20, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising undefined and unlimited structure(s) … or comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1, 9, 10, 14, 18 and 19 and having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above enablement rejection with the following arguments: (see page 8 of Applicants’ REMARKS dated 05/04/2022). 
	Applicants’ argue: “…The claims require two specific isolated enzymes. One of these enzymes comprises an isolated xylobiohydrolase comprising an amino acid sequence with at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9, and 10 or a portion thereof with xylobiohydrolase activity.

	The level of skill and knowledge in the art is such that one of ordinary skill would be able to use conventional sequencing and nucleic acid synthesis techniques to routinely generate and identify the nucleic acid sequences having at least 90% sequence identity to SEQ ID NO: 1, 9,
and 10…
	The second enzyme required by the claims comprises an isolated appendage dependent endoxylanase. The specification discloses that the glycoside hydrolase family 30 subfamily 8 (GH30-8) enzymes and arabinoxylanases are examples of endoxylanases that can be used as the
claimed endoxylanase. The application also provides several example species, including a canonical GH30-8 enzyme having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18, and 19.
	The level of skill and knowledge in the art is such that one of ordinary skill would be able to use conventional sequencing and nucleic acid synthesis techniques to routinely generate and identify the nucleic acid sequences having at least 90% sequence identity to SEQ ID NO: 14, 18,and 19…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 11/26/2021. Examiner maintains the following position: Applicants’ arguments filed on 05/04/2022 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 1-8 and 19-21.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) or Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) and in view of Lali et al., (US 8,338,139 B2), St. John et al., (US 10,041,136 B2) and UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 19) having 100% sequence identity to SEQ ID NOs: 1, 9, 10, 14, 18 and 19 of the instant invention, see provided sequence alignments.
Claims 1-8 and 19-21, as interpreted are directed to any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
Regarding claims 1-6, Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) teach the biochemical characterization of a bi-functional enzyme/a putative GH30_7 hydrolase exhibiting endo and exo-xylanase activity i.e., appendage dependent endoxylanase and xylobiohydrolase activity and said enzyme catalyzes the formation of aldouronates/MeGlcA substituted xylooligosaccharide (XOS) and xylobiose (X2) from lignocellulosic biomass: Applicants’ are directed to the following sections in Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14): Abstract;  col. 2, last para, page 2 to col. 1, first para, page 3; Fig. 2 & col. 2, page 4; Fig. 2, page 5; Fig. 4, page 6; Fig. 5, page 7; Fig. 6, page 8; and entire document.
Similarly, regarding claims 1-6, Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) also teach the biochemical characterization of a bi-functional enzyme/a putative GH30_7 hydrolase exhibiting endo and exo-xylanase activity i.e., MeGlcA appendage dependent glucuronoxylanase and xylobiohydrolase activity and said enzyme catalyzes the formation of aldouronates/MeGlcA substituted xylooligosaccharide (XOS) and xylobiose (Xyl2) from lignocellulosic biomass: Applicants’ are directed to the following sections in Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078): Abstract; Fig. 3-6, pages 4068-4071; and entire document.   
Katsimpouras et al., or Nakamichi et al., are silent regarding said polypeptides with xylobiohydrolase and appendage dependent endoxylanase activity having at least 90% identity to the polypeptides of SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) (as in claims 1, 6 and 19); and said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … the composition of claim 1, wherein the defined aldouronates are …aldotriuronic acid … aldotetrauronic acid (as in claims 8 and 20-21; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
However, regarding claims 1, 6, 8 and 19-20 analogous art Lali et al., (US 8,338,139 B2) teach, suggest and provide motivation for the use of endo- and exo-xylanases for the production of xylobiose (XOS) and also suggest two-step enzymatic process for the production of said reference xylobiose (XOS) and kits comprising cellulase enzymes; see Abstract; col. 5, lines 20-40; col. 6, lines 10-16; col. 10, lines 62-67 to col. 11, lines 1-9; and entire document); said reference provides clear teaching, suggestion and motivation to a skilled artisan regarding adopting “stepwise action of enzymes” in the production xylobiose from cellulose and hemicellulose (see col. 10, lines 62-67 to col. 11, lines 1-9) and reproduced below:
 “One of the embodiments of invention provides a process of hydrolysis of hemicellulose and/or cellulose and which comprises stepwise action of the enzymes. The two step action minimizes inhibitory effect of the both intermediate and final products on enzymes acting in the both steps, namely inhibitory effect of cellobiose, xylobiose and monosugars on one or more components of cellulase and/or hemicellulase enzymes and, in particular, on endo-glucanases, and cellobiohydrolases and xylobiohydrolases. In the present method, all steps of reaction are carried out in the range of the pH which is favourable to the enzymes, or any mixtures thereof, more suitable results found in the range of pH 4 to 8. The reaction pH in the two steps varies within the indicated limits depending upon the source of enzymes and the same may easily determined by all those skilled in the art.”
  Similarly, regarding claims 1, 6, 8 and 19-21, analogous art St. John et al., (US 10,041,136 B2) also teach the isolation of an appendage dependent endoxylanase having 94.7% sequence identity to SEQ ID NO: 18 of the instant invention (see provide sequence alignment) and the use of said reference enzyme and additional enzymes for the production of xylobiose (see Abstract; Fig. 1; Fig. 6; Fig. 10-11; Fig. 20-21; col. 12, lines 23-64; claims and entire document); said reference also teaches the production of  aldotriuronates and aldotetrauronic acid; see col. 8 & col. 27-28 reproduced below:
Col. 8; Biochemical properties appendage-dependent endoxylanase in the production of aldouronates

    PNG
    media_image1.png
    262
    320
    media_image1.png
    Greyscale

Col. 27-28; formation of aldotriuronate/aldotetrauronate

    PNG
    media_image2.png
    201
    321
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    207
    322
    media_image3.png
    Greyscale

Regarding claims 1, 6, 8 and 19, the following references teach the structural and functional elements of the instant invention: UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 19) having 100% sequence identity to SEQ ID NOs: 1, 9, 10, 14, 18 and 19 of the instant invention, see provided sequence alignments. 
Thus, the combined teachings of prior art; Lali et al., and St. John et al., clearly provide teaching, suggestion and motivation to a skilled artisan for a kit comprising cellulases/xylanases as disclosed in the instant invention and also provide motivation for adopting “stepwise action of enzymes”, because “The two step action minimizes inhibitory effect of the both intermediate and final products on enzymes acting in the both steps, namely inhibitory effect of cellobiose, xylobiose and monosugars on one or more components of cellulase and/or hemicellulase enzymes and, in particular, on endo-glucanases, and cellobiohydrolases and xylobiohydrolases.”
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Katsimpouras et al., or Nakamichi et al., and utilize an appendage dependent endoxylanase and a xylobiohydrolase in a two-step process (as suggested by Lali et al.,) to efficiently produce xylobiose and defined aldouronates and further modify the teachings of Katsimpouras et al., or Nakamichi et al., and utilize the appendage dependent endoxylanases and a xylobiohydrolases disclosed by St. John et al., Izquierdo et al., Kyrpides N., Rettenmaier et al., Wilson et al., Bogdanove et al., and Wu et al., in the claimed composition of the instant invention; said combined references also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Katsimpouras et al., or Nakamichi et al., Lali et al., and St. John et al.,) i.e., any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19; (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10; said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (also see 35 U.S.C. 112(b) rejection above for claims interpretation), as taught by the instant invention and as claimed in claims 1-8 and 19-21 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-8 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) or Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) and in view of Lali et al., (US 8,338,139 B2), St. John et al., (Us 10,041,136 B2) and UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 19) having 100% sequence identity to SEQ ID NOs: 1, 9, 10, 14, 18 and 19 of the instant invention, see provided sequence alignments.
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments (see pages 12-17 of Applicants’ REMARKS dated 05/04/2022). 
	Applicants’ argue (A): “…The Office Action then cites to Lali as disclosing a two-step enzymatic process for producing xylobiose. However, Lali fails to disclose or suggest the specific isolated enzymes recited in claims 1 and 19 and instead provides a laundry list of potential enzymes that can be used. In particular, Lali teaches using at least one enzyme selected from a first group of enzymes and at least one enzyme selected from a second group of enzymes. The first group of enzymes broadly includes endo-glucanase, exo-glucanase, endo-xylanase, exo-xylanase, mannase, and galactanase. The second group of enzymes includes xylosidase, mannosidase, and glucosidase.

	In addition to failing to disclose or suggest the specific xylobiohydrolase and appendage dependent endoxylanase enzymes of the present claims, as best understood, Lali also fails to disclose or suggest an enzyme system that produces aldouronates. This is in clear contrast with Applicant’s claimed approach, which is specifically designed to produce both xylobiose and defined aldouronates…”

Reply (A): Applicants’ arguments have been fully considered but are not deemed persuasive for reasons made of record in the office-action dated 11/26/2021 and additionally for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence in the cited primary references Katsimpouras et al., or Nakamichi et al., teach the activity of two catalytic reactions are required for the formation of aldouronates: i.e., GH30_7 hydrolase exhibiting endo and exo-xylanase activity appendage dependent endoxylanase and xylobiohydrolase activity catalyzes the formation of aldouronates/MeGlcA substituted xylooligosaccharide (XOS) and xylobiose (X2) from lignocellulosic biomass. Contrary to applicants’ arguments Lali et al., (secondary reference) teach, suggest and provide motivation for the use of endo- and exo-xylanases for the production of xylobiose (XOS) and also suggest the advantages of two-step enzymatic process for the production of said reference xylobiose (XOS); a skilled artisan depending on the experimental need modify the primary (applied references) by the secondary references (teaching references).
Examiner also takes the position; 
(i) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(ii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iii) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

	Applicants’ further argue (B): “…The Office Action next cites St. John as allegedly disclosing isolation of an appendage dependent endoxylanase having 94.7% sequence identity to SEQ ID NO: 18 and the use of such enzyme and additional enzymes to produce xylobiose. Applicant respectfully disagrees with this assertion.

	St. John is very clearly focused on appendage-independent xylanases (e.g., GA-independent xylanases), which provide an expanded (relaxed) range of substrate specificity as compared to appendage-dependent xylanases…”

Reply (B): Applicants’ arguments have been fully considered but are not deemed persuasive for reasons made of record in the office-action dated 11/26/2021 and additionally for the following reasons: Contrary to applicants’ arguments and assertions, St. John et al., (Us 10,041,136 B2) teach the biochemical properties of appendage-dependent endoxylanase in the production of aldouronates; applicants’ are directed to following sections in St. John et al., (Us 10,041,136 B2) and reproduced below:
Col. 5

    PNG
    media_image4.png
    397
    324
    media_image4.png
    Greyscale

Col. 8; Biochemical properties appendage-dependent endoxylanase in the production of aldouronates

    PNG
    media_image1.png
    262
    320
    media_image1.png
    Greyscale

Col. 15

    PNG
    media_image5.png
    116
    328
    media_image5.png
    Greyscale

Col. 27-28; formation of aldotriuronate/aldotetrauronate

    PNG
    media_image2.png
    201
    321
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    207
    322
    media_image3.png
    Greyscale

In the light of the above teachings in the prior art (analogous art), examiner holds the position that applicant’s arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
Summary of Pending Issues
The following is a summary of issues pending in the instant application:
The instant claims are only granted the priority date of the non-provisional application filed on 09/08/2020 as support for SEQ ID NOs: 1, 9, 10, 14, 18 and 19 is found only in the non-provisional application filed on 09/08/2020. 
Claims 1-8 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  
Claim 1 and claims 2-8 depending therefrom are rejected under of 35 U.S.C. 112(b).
Claims 1-8 and 19-21 are rejected under 35 U.S.C. 112(a), for written-description and enablement.
Claims 1-8 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) or Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) and in view of Lali et al., (US 8,338,139 B2), St. John et al., (Us 10,041,136 B2) and UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 19) having 100% sequence identity to SEQ ID NOs: 1, 9, 10, 14, 18 and 19 of the instant invention, see provided sequence alignments.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Conclusion
	None of the claims are allowable. Claims 1-8 and 19-21  are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652